           Case 1:18-vv-01928-UNJ Document 28 Filed 04/14/20 Page 1 of 2




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1928V
                                         UNPUBLISHED


 JILL CARPENTER,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: March 10, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                              Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

      On December 17, 2018, Jill Carpenter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of receiving an influenza (“flu”) vaccine on
November 14, 2016. Petition at Preamble. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 11, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Respondent concedes that Petitioner has satisfied the criteria set forth

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01928-UNJ Document 28 Filed 04/14/20 Page 2 of 2



in the Vaccine Injury Table for SIRVA. Id. at 3. Respondent further agrees that there is
no other cause for Petitioner’s shoulder injury and that the medical records demonstrate
that she has suffered the residual effects of her condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
